Porter, J.
■ The effect of the deed to Bing and Bichardson was to invest them with title to an undivided half of the premises. By accepting the grant they became liable for . the agreed price; and the validity of the transfer was not affected by the non-payment at the time of the purchase-money. (Barnum v. Childs, 1 Sandf. 58 ; Meriam v. Harsen, 2 Barb. Ch. 232.). The subsequent conveyance of the premises by the grantor to his father, was a fraud upon the rights of the previous grantees. Through their neglect to put on record the evidence of tlieir title, and the superior vigilance *452of the defendant Steele, the deed of the latter would have acquired priority, if he had bought without notice of the antecedent grant. (1 R. S. 756, § 1.) He paid a valuable consideration; but, as he did so with knowledge of the previous conveyance, he was not a purchaser in good faith, and cannot claim the protection of the recording act. The defendant Smith occupies no better position. He is chargeable with constructive notice of the deed under, which the plaintiffs claim, as it was recorded before he made his purchase. ( Van Rensselaer v. Clark, 17 Wend. 25; Jackson v. Post, 15 id. 588.)
It is unnecessary to consider the question, whether a mere recital by one who has previously parted with his title, that he hast received value from a subsequent purchaser, is evidence pf that fact as against a previous grantee; for in this ease the proof is clear that Steele was a purchaser for value, but with full notice of the plaintiffs’ rights.
The record discloses no error prejudicial to the defendants, and the judgment should be affirmed, with costs.
All the judges concurring,
Judgment accordingly.